Bell, Presiding Judge.
This action was brought against American Bankers Insurance Company of Florida to recover upon a policy of insurance issued by the defendant upon the plaintiff’s mobile home.
In the insurance contract the defendant agreed “To pay for direct and accidental loss or damage to the Mobile Home, caused ... by smoke or smudge, due to the sudden, unusual and faulty operation of any fixed heating equipment serving the premises.' . .” On the trial of the case there was uncontroverted evidence that the mobile home was damaged by an explosion that occurred within the fuel-oil central heating system, covering the interior of the mobile home with smoke and greasy soot.
It is completely immaterial that one of the plaintiffs testified to the effect that after the explosion there was no mechanical defect in the heater requiring repair except that a door was blown from the heater or that another admitted that he did not know what caused the explosion.
The language of the insurance contract does not restrict recovery to those occasions where the sudden, unusual and faulty *435operation of the heating equipment is caused by particular mechanical defects or by other factors intrinsic to the equipment, nor does the policy exclude coverage for damage caused by faulty operation which is occasioned by extrinsic or natural elements.
Decided October 8, 1964.
R. R. Jones, for plaintiff in error.
James M. Collier, contra.
The plaintiffs need not prove the precise cause of the sudden unusual and faulty operation of the equipment, but need prove only that it occurred. This they have done by testimony of the explosion.
The trial court erred in granting the defendant’s motion for directed verdict.

Judgment reversed.

Jordan and Eberhardt, JJ., concur.